Per Curiam.

Weathersfield complains that the county did not levy, assess, or collect taxes on property within its subdivision. However, the budget commission does not levy, assess, or collect taxes; it approves budgets and rates and allocates funds. In fact, its estimates, under R.C. 5705.27, are governed by the amount of taxable property shown on the county auditor’s tax list for the current year. This list itemizes parcels, their owners, their values, and the taxing districts in which the parcels are located. R.C. 319.28
Disputes by taxing authorities over incorrect listings of property are appealable to the county board of revision. State ex rel. Rolling Hills Local School Dist. Bd. of Edn. v. Broum (1992), 63 Ohio St.3d 520, 589 N.E.2d 1265. Thus, the budget commission does not have subject-matter jurisdiction over the relief sought by Weathersfield, the correct listing of annexed parcels to be taxed. Since parties cannot waive subject-matter jurisdiction, Shawnee Twp. v. Allen Cty. Budget Comm. (1991), 58 Ohio St.3d 14, 567 N.E.2d 1007, we dismiss this appeal, sua sponte.

Appeal dismissed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.